 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.27 Filed 09/25/19 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


MONICA KNOWLES,                                   Case No. 19-cv-12378
                                                  Hon. Avern Cohn

      Plaintiff,
v.

CHARLES SCHWAB & CO., INC.,

      Defendant.

DONALD J. GASIOREK (P24987)          MARGARET CARROLL ALLI (P38281)
ANGELA MANNARINO (P72374)            HEATHER G. PTASZNIK (P63344)
GASIOREK, MORGAN, GRECO,             OGLETREE, DEAKINS, NASH, SMOAK &
MCCAULEY, & KOTZIAN, PC              STEWART, PLLC
Attorneys for Plaintiff              Attorneys for Defendant
30500 Northwestern Hwy, Ste 425      34977 Woodward Ave., Suite 300
Farmington Hills, MI 48334           Birmingham, MI 48009
(248) 865-0001                       (248) 593-6400
dgasiorek@gmgmklaw.com               meg.alli@ogletree.com
amannarino@gmgmklaw.com              heather.ptasznik@ogletree.com



       DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
           PLAINTIFF’S COMPLAINT AND JURY DEMAND

      Defendant, Charles Schwab & Co., Inc., (“Defendant”) by and through its

undersigned counsel Ogletree, Deakins, Nash, Smoak & Stewart, PLLC, hereby set

forth its Answer to Plaintiff’s Complaint and Jury Demand and denies all liability

to Plaintiff and generally denies Plaintiff’s allegations except where expressly

admitted otherwise:
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.28 Filed 09/25/19 Page 2 of 11




      1.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of allegations in paragraph 1.

      2.     Defendant admits the allegations as stated in paragraph 2.

      3.     Defendant admits the allegations as stated in paragraph 3.

      4.     Defendant admits the allegations as stated in paragraph 4.

      5.     Defendant denies as untrue that it violated the ADEA relative to

Plaintiff’s employment, and denies Plaintiff’s claims in their entirety, but does not

contest the jurisdiction of the Court over Plaintiff’s untrue claims.

      6.     Defendant denies as untrue that it violated Michigan law relative to

Plaintiff’s employment, and denies Plaintiff’s claims in their entirety, but does not

contest the jurisdiction of the Court over Plaintiff’s untrue claims.

      7.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of allegations in paragraph 7.

      8.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of allegations in paragraph 8.

      9.     Defendant lacks knowledge or information sufficient to form a belief

as to the truth of allegations in paragraph 9.

      10.    Defendant denies as untrue that it violated any federal or state law

relative to Plaintiff’s employment and denies Plaintiff’s claims in their entirety, but

does not contest the venue of the Court over Plaintiff’s untrue claims.
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.29 Filed 09/25/19 Page 3 of 11




                           GENERAL ALLEGATIONS

      11.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of allegations in paragraph 11.

      12.    Defendant admits only that Plaintiff was hired as a Senior

Relationship Manager on or about June 30, 2014. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 12.

      13.    Defendant denies as untrue the allegations in paragraph 13.

      14.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in paragraph 14.

      15.    Defendant denies as untrue the allegations in paragraph 15.

      16.    Defendant denies as untrue the allegations in paragraph 16.

      17.    Defendant denies as untrue the allegations in paragraph 17.

      18.    Defendant denies as untrue the allegations in paragraph 18.

      19.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of allegations in paragraph 19.

      20.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of allegations in paragraph 20.
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.30 Filed 09/25/19 Page 4 of 11




      21.    Defendant admits only that it issued a written warning to Plaintiff

dated January 11, 2017. Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in paragraph 21.

      22.    Defendant denies as untrue the allegations in paragraph 22.

      23.    Defendant denies as untrue the allegations in paragraph 23.

      24.    Defendant denies as untrue the allegations in paragraph 24.

      25.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in paragraph 25.

      26.    Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in paragraph 26.

      27.    Defendant denies as untrue the allegations in paragraph 27.

      28.    Defendant admits only that it issued Plaintiff a written warning dated

June 30, 2017. Defendant denies as untrue the remaining allegations in paragraph

28.

      29.    Defendant denies as untrue the allegations in paragraph 29.

      30.    Defendant denies as untrue the allegations in paragraph 30.

      31.    Defendant admits only that Plaintiff voluntarily resigned from her

position and provided a resignation email dated September 8, 2017. Defendant

denies as untrue the remaining allegations in paragraph 31.

      32.    Defendant denies as untrue the allegations in paragraph 32.
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.31 Filed 09/25/19 Page 5 of 11




                                     COUNT I

      33.    Defendant incorporates its responses to paragraphs 1 through 32 as if

fully stated here.

      34.    Defendant admits only that it employed Plaintiff. Defendant denies as

untrue that it violated the ADEA or any other federal or state law relative to

Plaintiff’s employment, and denies Plaintiff’s claims in their entirety.

      35.    Defendant admits only that it employed Plaintiff. Defendant denies as

untrue that it violated the ADEA or any other federal or state law relative to

Plaintiff’s employment, and denies Plaintiff’s claims in their entirety.

      36.    Defendant denies as untrue the allegations in paragraph 36.

      37.    Defendant denies as untrue the allegations in paragraph 37.

      38.    Defendant denies as untrue the allegations in paragraph 38.

      WHEREFORE, Defendant denies Plaintiff is entitled to any of the relief

alleged in the Complaint and respectfully requests this Court to enter an Order

dismissing Plaintiff’s Complaint in its entirety, with prejudice, and award

Defendant its costs and attorney fees incurred in defending this frivolous matter.

                                     COUNT II

      39.    Defendant incorporates by reference its answers to paragraphs 1

through 38 as though fully set forth herein by reference.
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.32 Filed 09/25/19 Page 6 of 11




       40.    Defendant admits only that it employed Plaintiff. Defendant denies as

untrue that it violated the Michigan Elliott Larsen Civil Rights Act (ELCRA) or

any other federal or state law relative to Plaintiff’s employment, and denies

Plaintiff’s claims in their entirety.

       41.    Defendant admits only that it employed Plaintiff. Defendant denies as

untrue that it violated the ELCRA or any other federal or state law relative to

Plaintiff’s employment, and denies Plaintiff’s claims in their entirety.

       42.    Defendant denies as untrue the allegations in paragraph 42.

       43.    Defendant denies as untrue the allegations in paragraph 43.

       WHEREFORE, Defendant denies Plaintiff is entitled to any of the relief

alleged in the Complaint, and respectfully requests this Court to enter an Order

dismissing Plaintiff’s Complaint in its entirety, with prejudice, and award

Defendant its costs and attorney fees incurred in defending this frivolous matter.

                                        Respectfully Submitted,

Date: September 25, 2019                s/Margaret Carroll Alli          .
                                        MARGARET CARROLL ALLI (P38281)
                                        HEATHER G. PTASZNIK (P63344)
                                        OGLETREE, DEAKINS, NASH, SMOAK &
                                        STEWART, PLLC
                                        Attorneys for Defendant
                                        34977 Woodward Ave., Suite 300
                                        Birmingham, MI 48009
                                        (248) 593-6400
                                        meg.alli@ogletree.com
                                        heather.ptasznik@ogletree.com
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.33 Filed 09/25/19 Page 7 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


MONICA KNOWLES,                                 Case No. 19-cv-12378
                                                Hon. Avern Cohn

      Plaintiff,
v.

CHARLES SCHWAB & CO., INC.,

      Defendant.

DONALD J. GASIOREK (P24987)         MARGARET CARROLL ALLI (P38281)
ANGELA MANNARINO (P72374)           HEATHER G. PTASZNIK (P63344)
GASIOREK, MORGAN, GRECO,            OGLETREE, DEAKINS, NASH, SMOAK &
MCCAULEY, & KOTZIAN, PC             STEWART, PLLC
Attorneys for Plaintiff             Attorneys for Defendant
30500 Northwestern Hwy, Ste 425     34977 Woodward Ave., Suite 300
Farmington Hills, MI 48334          Birmingham, MI 48009
(248) 865-0001                      (248) 593-6400
dgasiorek@gmgmklaw.com              meg.alli@ogletree.com
amannarino@gmgmklaw.com             heather.ptasznik@ogletree.com



     DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
         PLAINTIFF’S COMPLAINT AND JURY DEMAND

      Defendant, Charles Schwab & Co., Inc., (“Defendant”) by and through its

undersigned counsel Ogletree, Deakins, Nash, Smoak & Stewart, PLLC, hereby set

forth its Affirmative Defenses to Plaintiff’s Complaint and Jury Demand as

follows:
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.34 Filed 09/25/19 Page 8 of 11




      1.     Plaintiff’s Complaint, in whole or in part, fails to state a claim upon

which relief can be granted as a matter of law and/or fact. Defendant does not

waive and expressly reserves the right to move for dismissal on these grounds.

      2.     Plaintiff’s claims, in whole or in part, are barred by the applicable

statute of limitations and/or the equitable doctrine of laches, estoppel, unclean

hands and unjust enrichment.

      3.     Plaintiff’s claims, in whole or in part, are barred by the doctrine of

release, waiver, accord and satisfaction.

      4.     Plaintiff cannot establish Defendant was pre-disposed to discriminate

against employees, including her, based upon age.

      5.      To the extent Plaintiff is found to have been the subject of an adverse

employment decision, Defendant had legitimate, non-discriminatory, non-

retaliatory, and non-pretextual business reasons unrelated to her age or any other

protected characteristic.

      6.     To the extent Plaintiff is found to have been the subject of an adverse

employment decision, her age was not a significant or motivating factor of any

such adverse employment decision.

      7.     Plaintiff cannot establish that “but for” her age, she would not have

been the subject of an alleged adverse employment action.
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.35 Filed 09/25/19 Page 9 of 11




      8.     Plaintiff cannot establish she was subjected to unwelcome

communication or conduct on the basis of her age.

      9.     To the extent any unlawful conduct is found to have been committed

by an agent of Defendant, the principal is not liable because the conduct was: (a)

outside the scope of the agent’s employment; (b) the agent did not act at any time

with the express or implied authority of the principal; or (c) the principal did not

ratify or approve any alleged unlawful conduct.

      10.    At all times, Defendant’s actions were lawful, justified, and made in

good faith based on neutral business reasons.

      11.    Defendant had an honest belief that its actions were lawful and

appropriate based on business circumstances.

      12.    Defendant had in place a published policy prohibiting discrimination,

harassment and retaliation, which policy contained internal complaint procedures.

Defendant acted reasonably in publishing and implementing this policy and

Plaintiff failed to reasonably avail herself of this policy prohibiting discrimination,

harassment, and/or retaliation.

      13.    The proximate cause of any injury or damages to Plaintiff, if any such

injury or damages exist, was not the action(s) of Defendant.
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.36 Filed 09/25/19 Page 10 of 11




      14.    Plaintiff has failed to properly mitigate her alleged respective

damages. In the alternative, Plaintiff has fully mitigated any damages she alleges

against Defendant.

      15.    Any claim for exemplary or punitive damages is barred because

Defendant engaged in good faith efforts to comply with the law. Plaintiff is not

entitled to punitive damages under Michigan law.

      16.    Plaintiff has failed to plead or prove her allegations of malice and/or

intentional actions with the specificity required by the Michigan Court Rules.

      17.    Plaintiff is hereby on notice that Defendant may assert the following

defenses if discovery or investigation so warrants their application:

            a. Plaintiff failed to join all necessary and proper parties in this matter

                as required by the applicable court rules.

            b. Defendant may discover after-acquired evidence of Plaintiff’s

                conduct which may serve as a bar to recovery of damages or other

                relief.

      18.    Defendant reserves the right to amend these affirmative defenses or to

assert additional affirmative defenses in the course of this litigation.
 Case 2:19-cv-12378-AC-EAS ECF No. 8, PageID.37 Filed 09/25/19 Page 11 of 11




                                      Respectfully Submitted,

Date: September 25, 2019
                                      s/Margaret Carroll Alli
                                      MARGARET CARROLL ALLI (P38281)
                                      HEATHER G. PTASZNIK (P63344)
                                      OGLETREE, DEAKINS, NASH, SMOAK &
                                      STEWART, PLLC
                                      Attorneys for Defendant
                                      34977 Woodward Ave., Suite 300
                                      Birmingham, MI 48009
                                      (248) 593-6400
                                      meg.alli@ogletree.com
                                      heather.ptasznik@ogletree.com




                        CERTIFICATE OF SERVICE

I hereby certify that on September 25, 2019, I filed the foregoing document titled
Defendant’s Answer and Affirmative Defenses to Plaintiff’s Complaint and Jury
Demand with the Clerk of Court using the Court’s ECF filing system which will
send notification of such filing to all registered participants.

                                     s/Margaret Carroll Alli
                                     MARGARET CARROLL ALLI (P38281)
                                     OGLETREE, DEAKINS, NASH, SMOAK &
                                     STEWART, PLLC
                                     Attorneys for Defendant
                                     34977 Woodward Ave., Suite 300
                                     Birmingham, MI 48009
                                     (248) 593-6400
                                     meg.alli@ogletree.com



                                                                          40114981.1
